DAWKINS, District Judge.
This is a suit for involuntary adjudication in bankruptcy. No personal service was obtained, and the petitioners have proceeded by publication. The evidence is undisputed that only one of the defendants, Floyd King, has been within the , state of *362Louisiana and the jurisdiction of this court. The defendants operate a traveling circus, which wintered in Alexandria, La., from November, 1928, to April 13, 1929. King lived in one of the circus ears. He, together with the other defendants, had executed a mortgage during that period in which his residence was stated to he Alexandria, La. Later, in October of the same year, in response to ¡a suit instituted in Tennessee, he appeared and admitted that he was a nonresident of that state, and the petition correctly set forth his residence at Alexandria, La. However, the evidence is uneontradieted that he has not been in this state since April 13, 1929, and this petition was filed on November 15th of the same year. It would seem clear that he had no legal domicile in this state, although the circumstances above mentioned might estop him individually in some respects to deny that his residence was here; still this is a proceeding which involves, not only his own adjudication but that of his firm and the other members, if sustained, and I do not believe that the facts support the jurisdiction of this court. In re Mitchell (C. C. A.) 219 F. 690;' In re American & British Manufacturing Corporation (D. C.) 300 F. 839. The petition will therefore be dismissed for lack of jurisdiction.